01/31/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0341



                            No. DA 20-0341

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

SAMUEL RICHARD BONKO,

           Defendant and Appellant.

                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including March 9, 2022, within which to prepare, file,

and serve Appellant’s opening brief on appeal.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   January 31 2022